         Case 1:16-cr-00108-PKC Document 42 Filed 07/12/21 Page 1 of 1 PageID #: 196




                                        FRANK SCHWARTZ, P.A.
                                                 Attorney at Law
                                                100 Biscayne Blvd.
                                                    Suite 1300
                                               Miami, Florida 33132

FRANK SCHWARTZ, ESQ.                                                                          Tel. (305) 379-5661
frank@fschwartzlaw.net                                                                        Fax (305) 379-5687
                                                    July 12, 2021

        Via ECF
        The Honorable Pamela K. Chen
        United States District Judge
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

                Re:      U.S. A. v. Miguel Trujillo
                         Case No. 16-CR-108 (PKC)

        Dear Judge Chen:

                Defendant Miguel Trujillo is respectfully seeking a modification of his conditions of
        release to permit him to travel within the United States. The defendant shall notify his pre-trial
        services officer 48 hours prior to any travel and provide his pretrial services officer with a detail
        itinerary.

                Mr. Trujillo has been out on bond, without any violations since March 7, 2016. His
        original bond conditions limit his travel to the state of New York, New Jersey, and home state of
        Florida. Mr. Trujillo is seeking this modification so that he can obtain employment that will
        require him to travel within the United States. Occasionally, he will also be traveling to visit
        friends and family.

                Undersigned counsel has conferred with AUSA Samuel P. Nitze who does not object to
        this request.

                                                               Respectfully submitted,
                                                       By:     Frank Schwartz
                                                               Frank Schwartz, Esquire
                                                               Fla. Bar # 120205

        cc:     AUSA Samuel P. Nitze (by ECF and email)
                U.S. Probation     (by email)
